20-3220-cr
     United States v. Elston

                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER

     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.
     CITATION TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS
     PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
     PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A
     SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
     MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
     (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY
     COUNSEL.

 1         At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the
 3   City of New York, on the 14th day of March, two thousand twenty-two.
 4
 5           PRESENT: ROBERT D. SACK,
 6                            RAYMOND J. LOHIER, JR.,
 7                            WILLIAM J. NARDINI,
 8                                    Circuit Judges.
 9           ------------------------------------------------------------------
10           UNITED STATES OF AMERICA,
11
12                             Appellee,
13
14                     v.                                                         No. 20-3220-cr
15
16           CALVIN ELSTON,
17
18                            Defendant-Appellant.*
19           ------------------------------------------------------------------



     * The Clerk of Court is directed to amend the caption as set forth above.
 1         FOR DEFENDANT-APPELLANT:                      Calvin Elston, pro se, Ayer, MA
 2
 3         FOR APPELLEE:                                 Katherine A. Gregory,
 4                                                       Assistant United States
 5                                                       Attorney, for Trini E. Ross,
 6                                                       United States Attorney for the
 7                                                       Western District of New York,
 8                                                       Buffalo, NY

 9         Appeal from an order of the United States District Court for the Western

10   District of New York (Richard J. Arcara, Judge).

11         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

12   AND DECREED that the August 12, 2020 order of the District Court is

13   AFFIRMED.

14         Calvin Elston, pro se, appeals from an August 12, 2020 order of the United

15   States District Court for the Western District of New York (Arcara, J.) denying his

16   motion for compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A). In 2019

17   the District Court sentenced Elston to 235 months’ imprisonment for conspiring

18   to distribute 400 grams or more of fentanyl. On May 18, 2020, Elston filed a

19   counseled motion for compassionate release, arguing that he was at heightened

20   risk of serious illness if he were to contract COVID-19. In a text order, the

21   District Court denied the motion. We assume the parties’ familiarity with the

                                              2
 1   underlying facts and the record of prior proceedings, to which we refer only as

 2   necessary to explain our decision to affirm.

 3         Under the relevant compassionate release provision, a district court may

 4   reduce a defendant’s term of imprisonment, up to and including release from

 5   prison, only if it finds that “extraordinary and compelling reasons warrant such a

 6   reduction.” 18 U.S.C. § 3582(c)(1)(A)(i). Even if “extraordinary and compelling”

 7   circumstances exist, a district court must also consider “the factors set forth in

 8   section 3553(a) to the extent that they are applicable.” Id. § 3582(c)(1)(A); United

 9   States v. Jones, 17 F.4th 371, 374 (2d Cir. 2021). “We typically review the denial

10   of a motion for a discretionary sentence reduction for abuse of discretion.”

11   United States v. Holloway, 956 F.3d 660, 664 (2d Cir. 2020).

12         The District Court assumed that Elston established extraordinary and

13   compelling reasons for a sentence reduction, but it denied his motion based on

14   its analysis of the § 3553(a) factors. What weight to afford to any particular

15   § 3553(a) factor is a matter firmly committed to the District Court’s discretion,

16   and we do not second-guess the weight a court places on any given factor. See

17   United States v. Capanelli, 479 F.3d 163, 165 (2d Cir. 2007). Here the District


                                               3
 1   Court focused especially on Elston’s leadership role in a large-scale narcotics

 2   conspiracy, concluding that the nature of Elston’s offense and the danger to the

 3   community that his release would pose counseled against release.

 4         We reject Elston’s argument that the District Court was precluded from

 5   considering whether Elston posed a danger to the community; to the contrary, it

 6   is a factor that § 3553(a) required the court to consider. See 18 U.S.C.

 7   § 3553(a)(2)(C). Finally, it was not an abuse of discretion to deny the motion

 8   altogether instead of considering a shorter reduction of sentence, as Elston

 9   contends, especially since Elston failed to present that possibility to the District

10   Court in the first instance. Nothing in this order prevents Elston from renewing

11   his request for a shorter sentence reduction before the District Court.

12         To summarize, the District Court did not abuse its discretion when it

13   reviewed the relevant § 3553(a) factors and concluded that they weigh against

14   release or a reduction of sentence. Its denial was not based on an erroneous view

15   of the law or a clearly erroneous assessment of the evidence, and it falls neatly

16   “within the range of permissible decisions.” United States v. Keitt, 21 F.4th 67, 71

17   (2d Cir. 2021) (quotation marks omitted).


                                               4
1         We have considered Elston’s remaining arguments and conclude that they

2   are without merit. For the foregoing reasons, the order of the District Court is

3   AFFIRMED.

4                                         FOR THE COURT:
5                                         Catherine O’Hagan Wolfe, Clerk of Court
6
7




                                             5